               Case 19-61688-wlh                  Doc 1     Filed 07/30/19 Entered 07/30/19 13:02:30                              Desc Main
                                                            Document      Page 1 of 82
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Eat Here Brands LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9755 Dogwood Road
                                  Suite 200
                                  Roswell, GA 30075
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fulton                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 19-61688-wlh                 Doc 1         Filed 07/30/19 Entered 07/30/19 13:02:30                               Desc Main
Debtor
                                                                 Document      Page 2 of Case
                                                                                          82 number (if known)
          Eat Here Brands LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                7225

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                            Case number
                                                 District                                 When                            Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                               Relationship
                                                 District                                 When                           Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                Case 19-61688-wlh             Doc 1          Filed 07/30/19 Entered 07/30/19 13:02:30                               Desc Main
Debtor
                                                             Document      Page 3 of Case
                                                                                      82 number (if known)
         Eat Here Brands LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or       No
    have possession of any
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-61688-wlh              Doc 1        Filed 07/30/19 Entered 07/30/19 13:02:30                                Desc Main
Debtor
                                                             Document      Page 4 of Case
                                                                                      82 number (if known)
          Eat Here Brands LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 30, 2019
                                                  MM / DD / YYYY


                             X   /s/ Ned Robert Lidvall                                                  Ned Robert Lidvall
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ Darryl S. Laddin                                                     Date July 30, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Darryl S. Laddin
                                 Printed name

                                 Arnall Golden Gregory LLP
                                 Firm name

                                 171 17th Street NW
                                 Suite 2100
                                 Atlanta, GA 30363-1031
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (404) 873-8500                Email address      darryl.laddin@agg.com

                                 460793
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                  Case 19-61688-wlh               Doc 1     Filed 07/30/19 Entered 07/30/19 13:02:30              Desc Main
Debtor
                                                            Document      Page 5 of Case
                                                                                     82 number (if known)
           Eat Here Brands LLC
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                   Chapter      11
                                                                                                            Check if this an
                                                                                                              amended filing




                                                          FORM 201. VOLUNTARY PETITION

                                                     Pending Bankruptcy Cases Attachment



Debtor     Babalu Atlanta #1 LLC                                                   Relationship to you     Subsidiary
District   Northern District of Georgia               When     7/30/19             Case number, if known   TBD
Debtor     Babalu Atlanta #2 LLC                                                   Relationship to you     Subsidiary
District   Northern District of Georgia               When     7/30/19             Case number, if known   TBD
Debtor     Babalu Birmingham #1, LLC                                               Relationship to you     Subsidiary
District   Northern District of Georgia               When     7/30/19             Case number, if known   TBD
Debtor     Babalu Knoxville #1, LLC                                                Relationship to you     Subsidiary
District   Northern District of Georgia               When     7/30/19             Case number, if known   TBD
Debtor     Babalu Memphis #1, LLC                                                  Relationship to you     Subsidiary
District   Northern District of Georgia               When     7/30/19             Case number, if known   TBD
Debtor     Babalu Memphis #2 LLC                                                   Relationship to you     Subsidiary
District   Northern District of Georgia               When     7/30/19             Case number, if known   TBD
Debtor     Babalu, LLC                                                             Relationship to you     Subsidiary
District   Northern District of Georgia               When     7/30/19             Case number, if known   TBD




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                         page 5
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document      Page 6 of 82
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document      Page 7 of 82
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document      Page 8 of 82
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document      Page 9 of 82
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 10 of 82
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 11 of 82
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 12 of 82
             Case 19-61688-wlh                       Doc 1           Filed 07/30/19 Entered 07/30/19 13:02:30                      Desc Main
                                                                     Document     Page 13 of 82




 Fill in this information to identify the case:

 Debtor name         Eat Here Brands LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 30, 2019                           X /s/ Ned Robert Lidvall
                                                                       Signature of individual signing on behalf of debtor

                                                                       Ned Robert Lidvall
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                    Case 19-61688-wlh                     Doc 1         Filed 07/30/19 Entered 07/30/19 13:02:30                                       Desc Main
                                                                        Document     Page 14 of 82

 Fill in this information to identify the case:
 Debtor name Eat Here Brands LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                     Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AMERICAN                                                        Trade                                                                                                  $102,797.02
 EXPRESS
 PO BOX 650448
 Dallas, TX
 75265-0448
 AMFIRST                         Richard Eaton                   Note                                                                                                   $100,000.00
 INSURANCE CO
 LTD                             rick.eaton@morga
 500 STREET ROAD                 nwhite.com
 Ridgeland, MS
 39157
 ANDREW M                        Andrew W.                       Note                                                                                                     $50,000.00
 SAMPSON                         Sampson
 1502 KENSINGTON
 AVE
 Ocean Springs, MS
 39564
 BENNETT                         David Kloess                    Professional                                                                                             $57,090.00
 THRASHER                                                        Services
 3300 RIVERWOOD                  David.kloess@btcp
 PKWY SUITE 700                  a.net
 Atlanta, GA 30339               770-635-5067
 EDWARD DON AND                  Cindy Niewinski   Trade                                                                                                                $102,034.86
 CO
 2562 PAYSPHERE                  cindyniewinski@do
 CIRCLE                          n.com
 Chicago, IL 60674               (708) 883-8399
 G. DALE SMITH                   G. Dale Smith     Note                                                                                                                 $100,000.00
 1941 HIGHWAY 550
 NW                              gdalels@aol.com
 Brookhaven, MS                  601-835-5177
 39601
 HENRY F SKELTON,                Henry F. Skelton                Note                                                                                                     $70,000.00
 II
 500 ANGLERS
 DRIVE, UNIT 102
 Steamboat Springs,
 CO 80487

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-61688-wlh                     Doc 1         Filed 07/30/19 Entered 07/30/19 13:02:30                                       Desc Main
                                                                        Document     Page 15 of 82

 Debtor    Eat Here Brands LLC                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 INLAND SEAFOOD                  Callie Lemming                  Trade                                                                                                  $133,296.49
 PO BOX 450669
 ATTN ACCOUNTS                   callie.lemming@inl
 RECEIVABLE                      andseafood.com
 Atlanta, GA 31145               (678) 373-4513
 IRBY                            Charles Irby       Note                                                                                                                $187,500.00
 INVESTMENTS, LLC
 4027 HILLSBORO                  charles@irbyinvest
 PIKE, SUITE 803                 ments.com
 Nashville, TN 37215             615-873-2841
 JAMES W. CORLEY                 James W. Corley    Note                                                                                                                $100,000.00
 6658 YOSEMITE
 LANE
 Dallas, TX 75214
 LONDON                          Richard Eaton                   Note                                                                                                   $100,000.00
 AMERICAN
 INSURANCE CO.                   rick.eaton@morga
 8401 NORTH                      nwhite.com
 CENTRAL
 EXPRESSSWAY
 Dallas, TX 75225
 RICHARD A                       Richard Warren                  Note                                                                                                     $75,000.00
 WARREN, IRA
 103 PIMLICO DRIVE               rwarren330@gmail.
 Brandon, MS 39042               com
                                 601-825-0984
 ROBIN C. SELBY                  Robin Selby       Note                                                                                                                   $58,333.33
 RLT
 1360 PLAYMOOR                   robin@premiere-se
 DRIVE                           als.com
 Palm Harbor, FL
 34683
 SAR &                           Steve Rochlin                   Trade                                                                                                  $178,006.00
 ASSOCIATES INC
 73 WOODSTOCK                    srochlin@sqr-gc.c
 ROAD                            om
 Roswell, GA                     (770) 587-9255
 30075-3560
 STACK & MOYER                   Mike Stack                      Note                                                                                                     $91,666.67
 FAMILY HLDG LLC
 1308 POST DRIVE                 mjstack100@gmail.
 Bozeman, MT 59715               com
 SYSCO ATLANTA -                 Desiree Geegan    Trade                                                                                                                  $56,725.56
 684530
 1000 SYSCO DRIVE                Geegan.Desiree@c
 Calera, AL 35040                orp.sysco.com
                                 (281) 758-6049
 SYSCO                           Desiree Geegan   Trade                                                                                                                   $71,136.32
 BIRMINGHAM-
 621110                          Geegan.Desiree@c
 1000 SYSCO DRIVE                orp.sysco.com
 Calera, AL 35040                (281) 758-6049


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-61688-wlh                     Doc 1      Filed 07/30/19 Entered 07/30/19 13:02:30                                          Desc Main
                                                                     Document     Page 16 of 82

 Debtor    Eat Here Brands LLC                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SYSCO JACKSON                   Desiree Geegan                  Trade                                                                                                    $87,942.31
 LLC
 PO BOX 2900                     Geegan.Desiree@c
 Jackson, MS                     orp.sysco.com
 39207-2900                      (281) 758-6049
 SYSCO KNOXVILLE                 Desiree Geegan   Trade                                                                                                                   $58,083.94
 LLC
 900 TENNESSEE                   Geegan.Desiree@c
 AVENUE                          orp.sysco.com
 Knoxville, TN                   (281) 758-6049
 37921-2630
 SYSCO                           Desiree Geegan                  Trade                                                                                                  $139,366.69
 OVERTON-741751
 4359 B.F                        Geegan.Desiree@c
 GOODRICH BLVD                   orp.sysco.com
 Memphis, TN                     (281) 758-6049
 38118-7306




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 19-61688-wlh                       Doc 1           Filed 07/30/19 Entered 07/30/19 13:02:30                 Desc Main
                                                                     Document     Page 17 of 82
                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Eat Here Brands LLC                                                                            Case No.
                                                                                  Debtor(s)                Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 Adolphus B. Baker                                                   Series A/      25,000/3,750
 3939 Stuart Place                                                   Common
 Jackson, MS 39211

 Al Roberts                                                          Common         483,792
 4501 I55 North, Suite 221
 Jackson, MS 39212

 Alan E. Jones IRA 2                                                 Common         2,512
 101 Port St. Suite 200
 Madison, MS 39110

 Allen Investment Group, LLC                                         Common         8,793
 Sydney Allen, Jr.
 200 Brae Burn Drive
 Jackson, MS 39211

 Bill Latham                                                         Series A/      25,000/504,102
 4500 I55 North, Suite 221                                           Common
 Jackson, MS 39211

 Billy Ray Adams, Roth IRA                                           Common         1,256
 101 Port St. Suite 200                                              Share
 Madison, MS 39110

 Brian A. McDonald                                                   Series A/      25,000/66,242
 1889 Muirfield Way                                                  Common
 Oldsmar, FL 34677

 Broken Arrow 27 LLC                                                 Common         62,814
 c/o Walne Donald
 1155 Montlimar Drive
 Mobile, AL 36609

 Buster Corley                                                       Series A/      25,000/3,750
 6658 Yosemite Lane                                                  Common
 Dallas, TX 75214

 Carroll Lee & Elizabeth Martin                                      Common         2,512
 Sojourner Rev. Trust
 101 Port St. Suite 200
 Madison, MS 39110

 Charles Irby                                                        Series A/      50,000/33,907
 4027 Hillsboro Pike, Suite 803                                      Common
 Nashville, TN 37215


Sheet 1 of 8 in List of Equity Security Holders
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             Case 19-61688-wlh                       Doc 1           Filed 07/30/19 Entered 07/30/19 13:02:30          Desc Main
                                                                     Document     Page 18 of 82

 In re:    Eat Here Brands LLC                                                                      Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities       Kind of Interest
 business of holder

 Chris & Mary Shapley                                                Common         10,000
 111 Woodmont Way
 Ridgeland, MS 39157

 Danella Conway Craig Revocable                                      Common         2,512
 101 Port St. Suite 200
 Madison, MS 39110

 Dave Peterson                                                       Common         6,281
 901 North State St.,
 P.O. Box 13960
 Jackson, MS 39236

 Dennis Mobley                                                       Common         1,130
 68 Chestnut Drive
 Madison, MS 39110

 Dr. Edwin Dodd                                                      Series A/      30,000/13,568
 1434 Highland Park Drive                                            Common
 Jackson, MS 39211

 Dr. Randy Easterling                                                Common         7,537
 607 Tiffintown Road
 Vicksburg, MS 39183

 Dr. Stanley R. Easterling                                           Common         10,000
 607 Tiffintown Road
 Vicksburg, MS 39183

 EAM Holding LLC                                                     Common         12,500
 c/o Emmerson Asset Management
 P.O. Box 486
 Fredericksburg, TX 78624

 Eat Here-Eat Often LLC                                              Series A/      20,000/12,672
 c/o Michael Fortenberry                                             Common
 3941 Eastwood Drive
 Jackson, MS 39211

 Eat Here-Eat Often LLC                                              notice only
 c/o Harry Alexander
 P.O. Box 1523
 Oxford, MS 38655

 Estate of Sidney Allen                                              Common         16,560
 50 Biscane Blvd. Apt. 4605
 Miami, FL 33132



List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 19-61688-wlh                       Doc 1           Filed 07/30/19 Entered 07/30/19 13:02:30          Desc Main
                                                                     Document     Page 19 of 82

 In re:    Eat Here Brands LLC                                                                      Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities       Kind of Interest
 business of holder

 Florida Concepts Holdings, LLC                                      Series A/      25,000/16,560
 c/o Joe Corbett                                                     Common
 36750 US Hwy 19 North
 Palm Harbor, FL 34684

 Frank Scott, Roth IRA                                               Common         3,140
 15397 Swan Lake Blvd
 Gulfport, MS 39503

 G.Dale and Verna D. Smith                                           Common         31,404
 1941 highway550 NW
 Brookhaven, MS 39601

 Gerald J. Diaz, Jr.                                                 Common         3,366
 208 Waterford Square
 Suite 300
 Madison, MS 39110

 H & J Dilworth Investments                                          Series A/      30,000/4,500
 c/o H.L. Dilworth                                                   Common
 300 South Leflore
 Cleveland, MS 38732

 H.L. & Judy Pitts Dilworth                                          Common         15,702
 300 South Leflore
 Cleveland, MS 38732

 HGKL Investments Series, LLC,                                       Series A/      25,000/165,605
 c/o Karla Lopez                                                     Common
 P.O. Box 136579
 Fort Worth, TX 76136

 J. Edwin Dodd                                                       Common         13,568
 1434 Highland Park Drive
 Jackson, MS 39211

 J. Paul Janoush                                                     Series A/      25,000/15,055
 P.O. Box 397                                                        Common
 Rosedale, MS 38769

 Jack Herrin                                                         Common         37,688
 6100 I55 North
 Jackson, MS 39211

 Jancsi Saums                                                        Series A/      25,000/3,750
 153 St. Ives Drive                                                  Common
 Madison, MS 39110



List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 19-61688-wlh                       Doc 1           Filed 07/30/19 Entered 07/30/19 13:02:30          Desc Main
                                                                     Document     Page 20 of 82

 In re:    Eat Here Brands LLC                                                                      Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities       Kind of Interest
 business of holder

 Janet Foster Revocabble Trust                                       Common         2,512
 1120 Pointe Cove
 Brandon, MS 39042

 Jason Hosey                                                         Common         3,140
 25 Eastbrooke Circle
 Madison, MS 39110

 Jeffrey Summers                                                     Series A/      25,000/3,750
 15 Twelve Oaks Place                                                Common
 Madison, MS 39110

 Jeremy Nelson                                                       Common         8,140
 c/o Pinnacle Trust
 P.O. Box 13709
 Jackson, MS 39211

 Joe Janoush                                                         Series A/      25,000/3,750
 P.O. Box 640                                                        Common
 Rosedale, MS 38769

 John C. Sheffield, III                                              Series A/      12,500/1,875
 2038 Wellesley Pine Cove                                            Common
 Germantown, TN 38138

 John Marchetti, IRA                                                 Common         2,512
 101 Port St. Suite 200
 Madison, MS 39110

 John R. Laws, III, Roth IRA                                         Common         1,256
 101 Port St. Suite 200
 Madison, MS 39110

 Jon David Smith                                                     Series A       12,500
 1308 Post Drive
 Bozeman, MT 59715

 Joseph T. Monsour                                                   Common         6,281
 Patricia W. Monsour                                                 Shares
 46 Calumet Court
 Madison, MS 39110

 Laurel Resources LLC                                                Series A/      25,000/16,312
 c/o L. Forrest Berry                                                Common
 P.O. Box 9998
 Jackson, MS 39286-0998




List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 19-61688-wlh                       Doc 1           Filed 07/30/19 Entered 07/30/19 13:02:30          Desc Main
                                                                     Document     Page 21 of 82

 In re:    Eat Here Brands LLC                                                                      Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities       Kind of Interest
 business of holder

 Lauren B. Laws, Roth IRA                                            Common         1,256
 101 Port St. Suite 200
 Madison, MS 39110

 Lynn Chain Wall                                                     Common         2,512
 101 Port St. Suite 200
 Madison, MS 39110

 Magnolia Asssets                                                    Common         6,281
 Houston Hardin
 2210 Heritage Hill Dr.
 Jackson, MS 39211

 Marlin Investments LLC                                              Common         31,407
 c/o Dennis Marlin
 2943 Ridgewood Lane
 Springfield, MO 65809

 Martis Partners                                                     Series A/      25,000/15,055
 c/o Steven Levy                                                     Common
 P.O. Box 38466
 Germantown, TN 38183-0466

 Martis Partners                                                     notice only
 c/o Don Levy
 P.O. Box 382296
 Germantown, TN 38183-2296

 Mike Sanders                                                        Series A/      50,000/30,112
 545 Hillcrest Circle                                                Common
 Cleveland, MS 38732

 Mike Stack                                                          Series A/      5,053/496,354
 905 La Roche' Court                                                 Common
 Ridgeland, MS 39157

 NATH LLC                                                            Series A/      25,000/3,750
 c/o HD Lanaux                                                       Common
 1442 Webster Street
 New Orleans, LA 70118

 Ned Lidvall                                                         Common         33,792
 1850 Marcia Overlook Drive
 Cumming, GA 30041

 Paul D. Bierdeman                                                   Common         12,562
 c/o Paul D. Bierdeman
 12 Rotan Ct.
 Brandon, MS 39042

List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 19-61688-wlh                       Doc 1           Filed 07/30/19 Entered 07/30/19 13:02:30          Desc Main
                                                                     Document     Page 22 of 82

 In re:    Eat Here Brands LLC                                                                      Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities       Kind of Interest
 business of holder

 Percy L. Thornton Rev. Trst.                                        Series A       12,500
 22 Chatham Place
 Clinton, MS 39056

 Persimmon Hill Investments LLC                                      Series A/      25,000/3,750
 c/o Michael Denny, CPA                                              Common
 1062 Highland Colony Pkwy, Sui
 Ridgeland, MS 39157

 Persimmon Hill Investments LLC                                      notice only
 Dr. Larry and Mrs. Cynthia Fie
 140 Cherry Laurel Circle
 Ridgeland, MS 39157

 Pinnacle Eat Here Brands LLC                                        Series A/      225,250/29,850
 Pinnacle Trust                                                      Common
 101 Port Street, Suite 200
 Madison, MS 39110

 Richard and Gayle Warren                                            Series A/      25,000/16,312
 103 Pimlico Drive                                                   Common
 Brandon, MS 39042

 Richard Eaton                                                       Common         1,256
 P.O. Box 14067
 Jackson, MS 39236

 Rob Dalehite                                                        Series A/      2,500/3,140
 67 Bull Street                                                      Common
 Charleston, SC 29401

 Robin C. Selby RLT                                                  Series A/      25,000/132,484
 1360 Playmoor Drive                                                 Common
 Palm Harbor, FL 34683

 Rodney F. Triplett, Jr.                                             Series A/      10,000/4,521
 124 One Madison Plaza, Ste 150                                      Common
 Madison, MS 39110

 Ronald Rosati                                                       Series A/      25,000/66,242
 201 Florida Avenue                                                  Common
 Dunedin, FL 34698

 S.O. LP                                                             Series A/      25,000/3,750
 c/o Verna O. Smith                                                  Common
 1941 Highway 550 NW
 Brookhaven, MS 39601



List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 19-61688-wlh                       Doc 1           Filed 07/30/19 Entered 07/30/19 13:02:30         Desc Main
                                                                     Document     Page 23 of 82

 In re:    Eat Here Brands LLC                                                                     Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities      Kind of Interest
 business of holder

 Stack and Moyer Family Holding                                      Common         29,122
 c/o Mike Stack
 905 La Roche Court
 Ridgeland, MS 39157

 Stanley & Dorothy Reedy                                             Common         1,256
 101 Port St. Suite 200
 Madison, MS 39110

 Steve Funderburg                                                    Common         6,281
 901 North State St.
 P.O. Box 13960
 Jackson, MS 39236

 Taco Tapas LLC                                                      Series A/      135,000/20,250
 c/o Sydney Allen, Jr.                                               Common
 200 Brae Burn Drive
 Jackson, MS 39211

 The Bierdeman Company LLC                                           Common         31,406
 c/o Paul Bierdeman
 12 Ronan Ct.
 Brandon, MS 39042

 Thomas Y. Elfert, IRA                                               Common         2,260
 101 Port St. Suite 200
 Madison, MS 39110

 Tom Hixon                                                           Series A/      25,000/3,750
 149 Woodmont Way                                                    Common
 Ridgeland, MS 39157

 Triplett Investment LLC                                             Series A/      10,000/4,521
 124 One Madison Plaza, Ste 150                                      Common
 Magee, MS 39111

 Trust of Stephen Cobb                                               Common         62,184
 c/o Steve Cobb
 35West LLC, 49 Park Avenue, Su
 Dayton, OH 45419




List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
             Case 19-61688-wlh                       Doc 1           Filed 07/30/19 Entered 07/30/19 13:02:30                               Desc Main
                                                                     Document     Page 24 of 82

 In re:    Eat Here Brands LLC                                                                           Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder
DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Chief Executive Officer of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date July 30, 2019                                                          Signature /s/ Ned Robert Lidvall
                                                                                            Ned Robert Lidvall

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-61688-wlh                       Doc 1           Filed 07/30/19 Entered 07/30/19 13:02:30               Desc Main
                                                                     Document     Page 25 of 82




                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Eat Here Brands LLC                                                                             Case No.
                                                                                   Debtor(s)                Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Executive Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       July 30, 2019                                              /s/ Ned Robert Lidvall
                                                                        Ned Robert Lidvall/Chief Executive Officer
                                                                        Signer/Title




Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
    Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                                Document     Page 26 of 82

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         1821 BITTERS LLC
                         659 AUBERN AVE NE # 225
                         Atlanta, GA 30312



                         24/7 JACKSON LOCKSMITH LLC
                         11 STANFORD CT
                         Jackson, MS 39211



                         29 SEVEN LLC C/O RETAIL SPC.
                         PO BOX 531247
                         Birmingham, AL 35253-1247



                         3 OWL INC
                         135 AUBURN AVENUE
                         NE FLOOR 2
                         Atlanta, GA 30303



                         7'S CLEANING SERVICE LLC
                         102 AMETHYST
                         Brandon, MS 39047



                         8LINCOLN30
                         5030 VALLEY STREAM RD
                         Charlotte, NC 28209



                         900 SHORT NORTH LLC
                         3955 MONTGOMERY ROAD
                         Cincinnati, OH 45212



                         A&B DISTRIBUTORS INC
                         107 RANDOLPH ST NE
                         PO BOX 27130
                         Knoxville, TN 37927



                         ABELARDO RUIZ
                         875 HUNTERHILL DRIVE
                         Roswell, GA 30075
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 27 of 82


                     AC BEVERAGE INC
                     1993 7 MORELAND PKWY
                     Annapolis, MD 21401



                     ACKERMAN SECURITY SYSTEMS
                     1346 OAKBROOK DRIVE
                     SUITE 175
                     Norcross, GA 30093



                     ADVANCE SIGN & LIGHTING LLC
                     PO BOX 128
                     Gardendale, AL 35071



                     ADVANTAGE LINEN & UNIFORM
                     751 ENTERPRISE DRIVE
                     Lexington, KY 40510



                     AFTER WORDS
                     4010 W BOY SCOUT BLVD
                     Tampa, FL 33607



                     AIRE MASTER OF CENTRAL ALABAMA
                     PO BOX 43002
                     Birmingham, AL 35243



                     AIRE-MASTER OF MID MISSISSIPPI
                     273 LAKE CIRCLE
                     Madison, MS 39110



                     AIRGAS NATIONAL CARBONATION
                     PO BOX 602792
                     Charlotte, NC 28260-2792



                     AJAX MEMPHIS
                     5020 TUGGLE ROAD
                     Memphis, TN 38118
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 28 of 82


                     AL ROBERTS
                     2466 SOUTHWOOD RD
                     Jackson, MS 39211



                     ALABAMA ABC BEVERAGE
                     2911 SEVENTH AVENUE SOUTH
                     Birmingham, AL 35233



                     ALABAMA CROWN DISTRIBUTING CO
                     1330 CORPORATE WOODS DR.
                     Alabaster, AL 35007



                     ALABAMA DEPT OF REVENUE
                     CORPORATE TAX DIVISION
                     BUSINESS PRIVILEGE TAX SECTION
                     Montgomery, AL 36132-7320



                     ALAN E. JONES, IRA
                     2025 SHEFFIELD DRIVE
                     Jackson, MS 39211



                     ALCOHOLIC BEVERAGE CONTROL
                     MISSISSIPPI DEPT OF REVENUE
                     PO BOX 540
                     Madison, MS 39130-0540



                     ALE 8 ONE BOTTLING COMPANY
                     25 CAROL ROAD
                     Winchester, KY 40392



                     ALL AMERICAN HEATING & A/C CO
                     8817 WESTGATE PARK DR
                     SUITE#108
                     Raleigh, NC 27617



                     ALL GAUGE SHEET METAL INC
                     801 30TH STREET NORTH
                     Birmingham, AL 35203
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 29 of 82


                     ALL STATES MALL SERVICES II
                     PO BOX 93717
                     Las Vegas, NV 89193



                     ALPHAGRAPHICS
                     788 E BROOKHAVEN CIRCLE
                     Memphis, TN 38117



                     AMERICAN EXPRESS
                     PO BOX 650448
                     Dallas, TX 75265-0448



                     AMERIPRIDE SERVICE INC
                     PO BOX 308
                     Bemidji, MN 56619-0308



                     AMERIPRIDE SERVICES INC
                     PO BOX 667
                     Bemidji, MN 56619-0667



                     AMERIPRIDE SERVICES INC
                     PO BOX 1564
                     Bemidji, MN 56619-1564



                     AMERIPRIDE SERVICES INC
                     PO BOX 1280
                     Bemidji, MN 56619-1280



                     AMERIPRIDE SERVICES INC
                     PO BOX 249
                     Bemidji, MN 56619-0249



                     AMERITECH FACILITY SERVICES
                     1500 AIRPORT DRIVE
                     Ball Ground, GA 30107
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 30 of 82


                     AMFIRST INSURANCE CO LTD
                     500 STREET ROAD
                     Ridgeland, MS 39157



                     ANDREW M SAMPSON
                     1502 KENSINGTON AVE
                     Ocean Springs, MS 39564



                     APG Sandy Springs, LLC
                     PEACHTREE 25th BLDG.,SUITE 100
                     1718 Peachtree Street
                     Atlanta, GA 30309



                     ARARAT IMPORT/EXPORT CO. LLC
                     2020 PROGRESS CT# 110
                     Raleigh, NC 27608



                     ASCAP
                     21678 NETWORK PLACE
                     Chicago, IL 60673-1216



                     ASSOCIATED FOOD EQUIP & SUPPL
                     10381 EXPRESS DRIVE
                     Gulfport, MS 39503



                     AT&T Atlanta
                     PO BOX 105262
                     Atlanta, GA 30348-5262



                     AT&T Carol Stream
                     PO BOX 5014
                     Carol Stream, IL 60197-5014



                     AT&T MOBILITY
                     PO BOX 6463
                     Carol Stream, IL 60197
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 31 of 82


                     ATECH INCORPORATED
                     PO BOX 24614
                     Nashville, TN 37202



                     ATHENS DISTRIBUTING CO, KNOX
                     2567 PRIME WAY-SUITE 102
                     Knoxville, TN 37918



                     ATHENS DISTRIBUTING CO, MEMPH.
                     PO BOX 1333
                     Memphis, TN 38101-1333



                     ATLANTA BEVERAGE COMPANY
                     5000 FULTON INDUSTRIAL BLDV
                     Atlanta, GA 30336-1008



                     ATLANTA SPORT AND SOCIAL CLUB
                     260 HOWARD STREET, NE UNIT 1
                     Atlanta, GA 30317



                     ATLAS
                     P O BOX 2683
                     3530 GREENSBORO AVE
                     Tuscaloosa, AL 35403



                     ATMOS ENERGY
                     PO BOX 790311
                     Saint Louis, MO 63179-0311



                     AUTO-CHLOR SYSTEM
                     193 COUNTRY PLACE PKWY
                     Pearl, MS 39208



                     B&E COMMUNICATIONS INC
                     PO BOX 7656
                     Jackson, MS 39284-7656
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 32 of 82


                     BANNER LIFE INSURANCE COMPANY
                     PO BOX 740526
                     Atlanta, GA 30374-0526



                     BARBIZON CHARLOTTE INC
                     1016 MC CLELLAND COURT
                     Charlotte, NC 28206



                     BARDETT DBA A S BARBORO
                     5020 TUGGLE ROAD
                     Memphis, TN 38118



                     BAUMANN PAPER CO
                     PO BOX 13022
                     Lexington, KY 40583



                     BENNETT THRASHER
                     3300 RIVERWOOD PKWY SUITE 700
                     Atlanta, GA 30339



                     BEST WESTERN PLUS ROSWELL
                     907 HOLCOMB BRIDGE RD.
                     Roswell, GA 30076



                     BEVERAGE CONTROL INC
                     PO BOX 52888
                     Knoxville, TN 37950



                     BIRMINGHAM BEVERAGE
                     211 CITATION COURT
                     Birmingham, AL 35209



                     BIRMINGHAM BUDWEISER
                     141 INDUSTRIAL AVENUE
                     Birmingham, AL 35211
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 33 of 82


                     BIRMINGHAM RESTAURANT SUPPLY
                     2428 6TH AVE SOUTH
                     Birmingham, AL 35233



                     BLUE BELL CREAMERIES
                     PO BOX 973601
                     Dallas, TX 75397-3601



                     BOBBYS ELECTRICAL SERVICE INC
                     2533 THIGPEN RD
                     Raymond, MS 39154



                     BOBKAT FARMS LLC
                     1207 ROSEMARY RD
                     Florence, MS 39073



                     BOWIE AUDIO VISUAL ENTERPRISES
                     290 HIGHPOINT DR
                     Ridgeland, MS 39157



                     BRANDON LIGHTING INC
                     PO BOX 542
                     Brandon, MS 39043



                     BRAXTON L STEVENSONS WINDOW
                     CLEANING SERVICE
                     230 LEMLY AVE
                     Jackson, MS 39209



                     BRENDON MURPHY
                     11920 HENDERSON HILL ROAD
                     Huntersville, NC 28078



                     BROWN BOTTLING - JACKSON
                     1651 MARQUETTE RD
                     Brandon, MS 39042
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 34 of 82


                     BRUNINI
                     PO DRAWER 119
                     Jackson, MS 39205



                     BUCKHEAD BEEF COMPANY
                     4500 WICKERSHAM DR
                     Atlanta, GA 30337



                     BUFORD PLUMBING COMPANY INC
                     PO BOX 8601
                     Jackson, MS 39284



                     C&J PEST SERVICES
                     PO BOX 720901
                     Byram, MS 39272



                     CAMPBELLS BAKERY
                     3013 N STATE ST
                     Jackson, MS 39216



                     CANDLEWOOD SUITES BIRMINGHAM
                     400 COMMONS DRIVE
                     Birmingham, AL 35209



                     CANDLEWOOD SUITES FLOWOOD
                     3810 FLOWOOD DRIVE
                     Flowood, MS 39232



                     CANDLEWOOD SUITES-MEMPHIS
                     7950 CENTENNIAL DR
                     Memphis, TN 38125



                     CAPITAL CITY BEVERAGE
                     920 WEST COUNTY LINE ROAD
                     Jackson, MS 39213
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 35 of 82


                     CAPITAL CITY MECHANICAL SVCS.
                     4955 AVALON RIDGE PARKWAY
                     SUITE 100
                     Norcross, GA 30071



                     CAPITOL HARDWARE CO INC
                     CAPITOL BUILDING PRODUCTS
                     PO BOX 12730
                     Jackson, MS 39236-2730



                     CASE MANAGEMENT SOLUTIONS
                     136 CAVANAUGH DR
                     Madison, MS 39110



                     CDE INTEGRATED SYSTEMS INC
                     6 TWELVE OAK CIRCLE
                     Jackson, MS 39209



                     CELLAR DISTRIBUTING, LLC
                     6012 OLD PINEVILLE RD SUITE E
                     Charlotte, NC 28217



                     CENTERPOINT ENERGY
                     PO BOX 4981
                     Houston, TX 77210-4981



                     CENTURY FIRE PROTECTION
                     2450 SATELLITE BLVD
                     Duluth, GA 30096



                     CHAMBLISS FRESH AROMA LL (CFA)
                     618 BYRAM MEADOWS DR
                     Byram, MS 39272



                     CHEF WORKS
                     12325 KERRAN ST
                     Poway, CA 92064
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 36 of 82


                     CHEROKEE DISTRIBUTING CO
                     200 MILLER MAIN CIRCLE
                     Knoxville, TN 37919



                     CHILDRESS UPHOLESTERY
                     3320 HWY 80 W SUITE C
                     Jackson, MS 39204



                     CINTAS 206
                     PO BOX 630921
                     Cincinnati, OH 45263-0921



                     CINTAS CORPORATION #210
                     PO BOX 630921
                     Cincinnati, OH 45263



                     CINTAS CORPORATION #312
                     100 WESTHAMPTON DRIVE
                     Lexington, KY 40511



                     CINTAS CORPORATION #J66
                     PO BOX 630921
                     Cincinnati, OH 45263-0921



                     CITY OF ATLANTA
                     55 TRINITY STREET STE. 350
                     DEPT OF PLANNING AND COMMUNITY
                     Atlanta, GA 30303



                     CITY OF BIRMINGHAM
                     PO BOX 830638
                     Birmingham, AL 35283-0638



                     CITY OF CHARLOTTE
                     PO BOX 1316
                     Charlotte, NC 28201-1316
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 37 of 82


                     CITY OF KNOXVILLE
                     PO BOX 1028
                     Knoxville, TN 37901-1028



                     CITY OF MEMPHIS-PERMIT OFFICE
                     2714 UNION AVE EXT
                     SUITE 100
                     Memphis, TN 38112



                     CITY OF ROSWELL
                     BUSINESS REGISTRATION OFFICE
                     38 HILL ST STE G30
                     Roswell, GA 30075



                     CITY OF ROSWELL UTILITY PMT.
                     PO BOX 732680
                     Dallas, TX 75373-2680



                     CLARK BEVERAGE GROUP INC
                     PO BOX 3090
                     Bowling Green, KY 42102



                     CLARK DISTRIBUTING CO INC
                     300 OAKLAND FLATROCK ROAD
                     Oakland, KY 42159



                     CMC ELECTRIC, LLC
                     PO BOX 1833
                     Clayton, NC 27528



                     COBB PLUMBING CO INC
                     2286 PODESTA COVE
                     Memphis, TN 38134



                     COCA COLA BOTTLING CO
                     PO BOX 602937
                     Charlotte, NC 28260-2937
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 38 of 82


                     COCA COLA BOTTLING COMPANY
                     PO BOX 105637
                     Atlanta, GA 30348-5637



                     COLUMBIA GAS
                     PO BOX 742523
                     Cincinnati, OH 45274-2523



                     COMCAST
                     PO BOX 71211
                     Charlotte, NC 28272-1211



                     COMCAST CABLE
                     PO BOX 530098
                     Atlanta, GA 30353-0098



                     COMMUNIQUE CONFERENCING
                     PO BOX 409573
                     Atlanta, GA 30384-1866



                     COMPEAT INC
                     11500 ALTERRA PARKWAY
                     SUITE 130
                     Austin, TX 78758



                     CONSTRUCTION CODE ENFORCEMENT
                     6465 MULLINS STATION
                     Memphis, TN 38134



                     CONTEMPORARY MEDIA INC
                     PO BOX 1738
                     Memphis, TN 38101



                     COOK'S PEST CONTROL INC
                     PO BOX 341898
                     Memphis, TN 38184-1898
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 39 of 82


                     COOK'S PEST CONTROL INC 03
                     PO BOX 1789 , TN 37849
                     Powell, TN 37849



                     COOPER GLASS COMPANY LLC
                     PO BOX 119
                     Marion, AR 72364



                     CORKSCREW FINE WINE & SPIRITS
                     4800 I-55 NORTH SUITE 32
                     Jackson, MS 39211



                     COUCH'S LAWN CARE, INC.
                     101 CHESTNUT DRIVE
                     Clinton, MS 39056



                     COZZINI BROS INC
                     350 HOWARD AVENUE
                     Des Plaines, IL 60018



                     CREATION GARDENS
                     2055 NELSON MILLER PARKWAY
                     Louisville, KY 40223



                     CREATIVE PROCESS LLC
                     PO BOX 4553
                     Jackson, MS 39296



                     CROWNE CENTRE LLC
                     5101 WHEELIS DR STE 320
                     Memphis, TN 38117



                     CROWNE PLAZA
                     401 W. SUMMIT HILL DRIVE
                     Knoxville, TN 37902
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 40 of 82


                     CUSTOM BEVERAGE SYSTEMS
                     PO BOX 13123
                     Jackson, MS 39236



                     CUSTOM KLIMATE
                     224 BROWN INDUSTRIAL PARKWAY
                     UNIT 107
                     Canton, GA 30114



                     CUSTOMER IMPACT LLC
                     PO BOX 130638
                     Spring, TX 77393



                     D&V DISTRIBUTING COMPANY
                     PO BOX 10865
                     Knoxville, TN 37939



                     DADE PAPER AND BAG CO
                     440 INTERSTATE WEST PARKWAY
                     SUITE 200
                     Lithia Springs, GA 30122



                     DANIEL FLORES
                     7897 REDFEARN IN
                     Memphis, TN 38104



                     DARLING INGREDIENTS INC
                     PO BOX 554885
                     Detroit, MI 48255-4885



                     DAUENHAUER PLUMBING SERVICES
                     3416 ROBARDS COURT
                     Louisville, KY 40218



                     David R. White
                     212 Calumet
                     Madison, MS 39110
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 41 of 82


                     DBR DEVELOPMENT INC
                     6369 MACON ROAD
                     Memphis, TN 38134



                     DEE JAYS EVENT RENTALS LLC
                     704 BEACON LAKE DR
                     Raleigh, NC 27610



                     DELTA LIGHTING PRODUCTS INC
                     2570 METROPOLITAN DRIVE
                     Feasterville Trevose, PA 19053



                     DENTS HEATING AND COOLING LLC
                     200 SHEPPARD RD.,
                     Jackson, MS 39206



                     DIGITEL CORPORATION
                     2600 SCHOOL DR
                     Atlanta, GA 30360



                     DIRECT TV
                     PO BOX 105249
                     Atlanta, GA 30348-5249



                     DIXIE PRODUCE INC
                     PO BOX 429
                     Chattanooga, TN 37401



                     DOUBLE J COMMUNICATIONS
                     3290 PLUM POINT ROAD EAST
                     Olive Branch, MS 38654



                     DOWNS SECURITY SOLUTIONS INC
                     1846 CHESHIRE BRIDGE RD
                     Atlanta, GA 30324
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 42 of 82


                     DRAFT DOCTORS, LLC
                     MICHELLE ATKINS
                     1885 NEW HOPE ROAD
                     Joelton, TN 37080



                     DRIVERS LICENSE GUIDE COMPANY
                     1492 ODDSTAD DRIVE
                     Redwood City, CA 94063



                     DUKE ENERGY
                     PO BOX 70516
                     Charlotte, NC 28272-0516



                     EAGLE DISTRIBUTING
                     45 E H CRUMP BOULEVARD W
                     Memphis, TN 38106



                     EAGLE DISTRIBUTING COMPANY INC
                     310 RADFORD PLACE
                     Knoxville, TN 37917-4936



                     EASTERN ALLIANCE INSURANCE GRP
                     PO BOX 206
                     East Petersburg, PA 17520



                     EASTERN ALLIANCE INSURANCE GRP
                     PO BOX 4664
                     Philadelphia, PA 19178



                     ECOLAB FOOD SAFETY SPECIALTIES
                     24198 NETWORK PLACE
                     Chicago, IL 60673-1241



                     ECOLAB INSTITUTIONAL
                     PO BOX 32027
                     New York, NY 10087-2027
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 43 of 82


                     ECOLAB PEST ELIMINATIONS
                     26252 NETWORK PLACE
                     Chicago, IL 60673-1262



                     EDWARD DON AND CO
                     2562 PAYSPHERE CIRCLE
                     Chicago, IL 60674



                     EIGHTH SOUTH LLC
                     114 S COURT SQUARE
                     McMinnville, TN 37110



                     EMERALD COAST CUTLERY INC
                     PO BOX 751
                     Loxley, AL 36551



                     EMG3, LLC
                     380 US RPUTE 1
                     Falmouth, ME 04105



                     EMPIRE DISTR INC-ATL
                     3755 ATLANTA INDUSTRIAL PWKY
                     Atlanta, GA 30331



                     EMPIRE DISTR INC-RALEIGH
                     1757 T.W ALEXANDER DR
                     Durham, NC 27703



                     EMPIRE DISTR OF N. CAROLINA
                     13833 CAROWINDS BLVD
                     Charlotte, NC 28273



                     EMPIRE DISTR OF TENNESSEE
                     3676 E. RAINES ROAD
                     Memphis, TN 38118
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 44 of 82


                     EMPIRE DISTR OF TENNESSEE
                     PO BOX 50188
                     Knoxville, TN 37950



                     ENGERT
                     PO BOX 55
                     Knoxville, TN 37950-1000



                     ENTERGY
                     PO BOX 8105
                     Baton Rouge, LA 70891-8105



                     ENVIRO-MASTER SERVICES
                     PO BOX 12350
                     Charlotte, NC 28220



                     ENVIRONMENTAL MASTERS INC
                     PO BOX 1015
                     Jackson, MS 39215



                     ESTATE OF SIDNEY ALLEN
                     200 BRAE BURN DRIVE
                     Jackson, MS 39211



                     EVANS MEATS
                     PO BOX 12164
                     Birmingham, AL 35202



                     EVIE CLARK
                     605 MALLISON PLACE
                     Ridgeland, MS 39157



                     EXHAUST CLEAN
                     PO BOX 239
                     Morrisville, NC 27560
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 45 of 82


                     FEDERAL ALARM COMPANY
                     3550 COVINGTON PIKE STE 108
                     Memphis, TN 38128



                     FEDERAL REALTY INVEST TRUST
                     EASGATE CROSSING LOCKBOX #9320
                     PO BOX 8500
                     Philadelphia, PA 19178-9320



                     FEDERAL REALTY INVEST TRUST
                     1626 EAST JEFFERSON STREET
                     Rockville, MD 20852



                     FEDEX
                     PO BOX 660481
                     Dallas, TX 75266-0481



                     FISHER BROWN BOTTRELL INS INC
                     PO BOX 1490
                     Jackson, MS 39215-1490



                     FLORIDA CONCEPTS HOLDINGS, LLC
                     36750 US HWY 19 NORTH
                     Palm Harbor, FL 34684



                     FONDREN CELLARS
                     PO BOX 4692
                     Jackson, MS 39296



                     FONDREN PLACE DEVELOPMENT CO
                     2906 N STATE ST
                     SUITE 201
                     Jackson, MS 39216



                     FOOD EQUIPMENT SERVICES CO LLC
                     2315 SYCAMORE DRIVE
                     Knoxville, TN 37921-1750
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 46 of 82


                     FORESTWOOD FARM INC
                     PO BOX 310728
                     Birmingham, AL 35231-0728



                     FORSYTH CONSULTING INC
                     PO BOX 530728
                     Birmingham, AL 35253-0728



                     FRANK A. SCOTT, IRA
                     15397 SWAN LAKE BLVD
                     Gulfport, MS 39503



                     FRENCH AWNING & SCREEN CO.
                     4514 S.MCRAVEN ROAD
                     Jackson, MS 39204



                     FRESHPOINT ATLANTA
                     1200 OAKLEY INDUSTRIAL BLVD SU
                     Fairburn, GA 30213



                     FRESHPOINT ATLANTA 654133
                     1200 OAKLEY INDUSTRIAL BLVD
                     SUITE B
                     Fairburn, GA 30213



                     FRESHPOINT BIRMINGHAM 654130
                     1200 OAKLEY INDUSTRIAL BLVD
                     SUITE B
                     Fairburn, GA 30213



                     FRESHPOINT CHAPEL HILL 57465
                     1200 OAKLEY INDUSTRIAL BLVD
                     Fairburn, GA 30213



                     FRESHPOINT CHARLOTTE
                     1200 OAKLEY INDUSTRIAL BLVD
                     SUITE B
                     Fairburn, GA 30213
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 47 of 82


                     FRESHPOINT KNOXVILLE 59012
                     740 MASSMAN DRIVE
                     Nashville, TN 37210



                     FRESHPOINT MEMPHIS EAST 80098
                     740 MASSMAN DRIVE
                     Nashville, TN 37210



                     FRESHPOINT NASHVILLE
                     740 MASSMAN DRIVE SUITE 100
                     Nashville, TN 37210



                     FRESHPOINT OVERTON 55050
                     740 MASSMAN DRIVE
                     Nashville, TN 37210



                     FRESHPOINT RALEIGH
                     1200 OAKLEY INDUSTRIAL BLVD
                     Fairburn, GA 30213



                     FRITZ FARM RETAIL COMPANY LLC
                     PO BOX 740465
                     Atlanta, GA 30374-0465



                     FS-1 CONCEPTS LLC
                     14 STRATFORD CT
                     Hattiesburg, MS 39402



                     FULLSTEAM BREWERY LLC
                     726 RIGSBEE AVENUE
                     Durham, NC 27701



                     G. DALE SMITH
                     1941 HIGHWAY 550 NW
                     Brookhaven, MS 39601
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 48 of 82


                     GASKET GUY
                     2076 3RD ST
                     Mandeville, LA 70471



                     GASKET GUY OF KNOXVILLE
                     PO BOX 53011
                     Knoxville, TN 37950



                     GEM RESTAURANT SUPPLY
                     PO BOX 140477
                     Memphis, TN 38114



                     GENERAL PARTS LLC
                     PO BOX 9201
                     M110
                     Minneapolis, MN 55480-9201



                     GENERAL WHOLESALE-MARIETTA
                     1595 MARIETTA BLVD
                     Atlanta, GA 30318



                     GEORGIA CROWN DISTRIBUTING CO
                     100 GEORGIA CROWN DRIVE
                     McDonough, GA 30253



                     GEORGIA POWER
                     96 ANNEX
                     Atlanta, GA 30396-0001



                     GERALD J. DIAZ, JR.
                     208 WATERFORD SQUARE
                     Suite 300
                     Madison, MS 39110



                     GODWIN GROUP
                     One Jackson Place
                     Suite 800 PO BOX 531
                     Jackson, MS 39201
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 49 of 82


                     GOT FRESH BREATH LLC
                     101 ETHAN ALLEN DR
                     Dahlonega, GA 30533



                     GRAPEVINE OF NORTH CAROLINA
                     4375 REPUBLIC COURT
                     Concord, NC 28027



                     GREAT SOUTHERN EVENTS INC
                     124 SAVE A LOT DRIVE
                     Pearl, MS 39208



                     GUESTLINE INC
                     P. O. BOX. 21908
                     Lancaster, KY 40444



                     GULF DISTR CO OF BIRMINGHAM
                     3378 MOFFETT RD
                     Mobile, AL 36607



                     HALIFAX LINEN SERVICE
                     PO BOX 129
                     Roanoke Rapids, NC 27870



                     HALLORAN SAGE
                     225 ASYLUM STREET
                     Hartford, CT 06103



                     HARRIS BEVERAGE
                     3505 HILLSBOROUGH RD
                     Durham, NC 27705



                     HARRY TS WHOLESALE
                     758 HWY 43 S
                     Canton, MS 39046
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 50 of 82


                     HATCHER HILL & ASSOCIATES GP
                     311 S WEISGARBER ROAD
                     Knoxville, TN 37919



                     HENRY F SKELTON, II
                     500 ANGLERS DRIVE, UNIT 102
                     Steamboat Springs, CO 80487



                     HENRY T SMITH CO INC
                     588 S COOPER ST
                     Memphis, TN 38104



                     HINDS COUNTY TAX COLLECTOR
                     EDDIE FAIR
                     PO BOX 1727
                     Jackson, MS 39215-1727



                     HOBART SALES AND SERVICE
                     2626 EAST MAGNOLIA AVENUE
                     Knoxville, TN 37914



                     HOBART SERVICES
                     1011 N FLOWOOD DR
                     Flowood, MS 39232-9593



                     HOLIDAY INN EXPRESS
                     112 RIDGE WAY
                     Flowood, MS 39232



                     HOMETOWN MAGAZINES
                     PO BOX 1522
                     Brandon, MS 39043



                     HOOD OF GREATER KNOXVILLE
                     7998 GREENBRIAR RD
                     Talbott, TN 37877
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 51 of 82


                     HOSPITALITY CONTROL SOLUTIONS
                     PO BOX 40308
                     Nashville, TN 37204-0308



                     HOT SCHEDULES
                     PO BOX 848472
                     Dallas, TX 75284-8472



                     HOTEL & RESTAURANT SUPPLY INC
                     PO BOX 6
                     Meridian, MS 39302



                     HYDRO BLAST HOOD CLEANING SVCS
                     2541 W MOUNTAIN CREEK RD
                     Florence, MS 39073



                     INLAND ATLANTA-41719
                     PO BOX 450669
                     Atlanta, GA 31145



                     INLAND BIRMINGHAM-39766
                     PO BOX 450669
                     Atlanta, GA 31145



                     INLAND CHAPEL HILL-41808
                     PO BOX 450669
                     Atlanta, GA 31145



                     INLAND JACKSON-33017
                     PO BOX 450669
                     Atlanta, GA 31145



                     INLAND KNOXVILLE-39553
                     PO BOX 450669
                     Atlanta, GA 31145
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 52 of 82


                     INLAND LEXINGTON-42969
                     PO BOX 450669
                     Atlanta, GA 31145



                     INLAND MEMPHIS EAST-41554
                     PO BOX 450669
                     Atlanta, GA 31145



                     INLAND OVERTON-38470
                     PO BOX 450669
                     Atlanta, GA 31145



                     INLAND SEAFOOD
                     PO BOX 450669
                     ATTN ACCOUNTS RECEIVABLE
                     Atlanta, GA 31145



                     INT'L WINES & CRAFT BEER
                     301 SNOW DRIVE
                     Birmingham, AL 35209-6305



                     INTEGRATED SYSTEMS LLC
                     116 SOUTH MAILN AVENUE
                     Dyersburg, TN 38024



                     INVESTMENT PARTNERS, LLC
                     114 S. COURT SQUARE
                     McMinnville, TN 37110



                     IPFS CORPORATION
                     PO BOX 730223
                     Dallas, TX 75373-0223



                     IRBY INVESTMENTS, LLC
                     4027 HILLSBORO PIKE, SUITE 803
                     Nashville, TN 37215
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 53 of 82


                     IRON MOUNTAIN
                     PO BOX 915004
                     Dallas, TX 75391-5004



                     IT CONNECTIONS LLC
                     406 AMUNDSEN COVE
                     Cordova, TN 38018



                     J.H. HONEYCUTT & SONS, INC
                     215 EAST HOLLAND STREET
                     P. O. BOX 391
                     Chadbourn, NC 28431



                     J.W.AYERS PLUMBING
                     2075 LIDDELL DR NE
                     Atlanta, GA 30324



                     JACKSON BREAD CO
                     655 LAKE HARBOUR DRIVE
                     SUITE 500
                     Ridgeland, MS 39157



                     JACKSON FREE PRESS INC
                     125 S CONGRESS ST #1324
                     Jackson, MS 39201



                     JAMES W. CORLEY
                     6658 YOSEMITE LANE
                     Dallas, TX 75214



                     JEFFERSON COUNTY DEPT OF REV.
                     REVENUE ALCOHOL BEV TAX REPORT
                     PO BOX 12025
                     Birmingham, AL 35283-2025



                     JEMCO, LLC
                     46 CALUMET COURT
                     Madison, MS 39110
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 54 of 82


                     JEREMY GLISSON
                     1703 OLD FANNIN RD APT E10
                     Flowood, MS 39232



                     JESSE ROBERTSON
                     1106 LEGACY LAKE CIRCLE
                     APT #202
                     Collierville, TN 38017



                     JOANNE SHELLEY
                     7520 WINTERS CHAPEL RD
                     Atlanta, GA 30350



                     JODI CARY
                     840 BRIDGE POINT
                     Alpharetta, GA 30005



                     JODI MEDINA
                     840 BRIDGE POINTE COURT
                     Alpharetta, GA 30005



                     JOHN TOMASEVICH
                     11051 BERKELY CLUB DRIVE
                     APT. 105
                     Raleigh, NC 27617



                     JOHNNIE THOMAS
                     5811 RIVER ROAD
                     Jackson, MS 39211



                     JOHNSON BROTHERS MUTUAL DISTRI
                     1133 UPPER ARBURY AVE
                     Charlotte, NC 28206



                     JONES MCLEOD INC
                     1530 ALTON RD
                     PO BOX 101329
                     Birmingham, AL 35210
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 55 of 82


                     JUD HEUBACH
                     486 ANNANDALE PKWY
                     Madison, MS 39110



                     KATHLEEN HOUSE HARDIN, ROTH TR
                     2210 HERITAGE HILL DR
                     Jackson, MS 39211



                     KENTUCKY EAGLE INC
                     2440 INNOVATION DR
                     Lexington, KY 40511



                     KENTUCKY STATE TREASURER
                     KENTUCKY DEPT OF REVENUE
                     Frankfort, KY 40618-0010



                     KENTUCKY WINDOW CLEANING
                     PO BOX 24039
                     Dayton, OH 45424



                     KETER ENVIRONMENTAL SERVICES
                     P.O. BOX 417468
                     Boston, MA 02241-7468



                     KIM PARR
                     9755 DOGWOOD ROAD
                     SUITE 200
                     Roswell, GA 30075



                     KNOX COUNTY TRUSTEE
                     P.O BOX 70
                     Knoxville, TN 37901



                     KNOXVILLE BEVERAGE COMPANY INC
                     PO BOX 51628
                     Knoxville, TN 37950-1628
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 56 of 82


                     KNOXVILLE CULLIGAN WATER
                     11150 Outlet Drive
                     Knoxville, TN 37932



                     KNOXVILLE TENESSEE
                     301 S GAY STREET
                     Knoxville, TN 37902



                     KU A PPL COMPANY
                     PO BOX 9001954
                     Louisville, KY 40290-1954



                     KUB
                     PO BOX 59017
                     Knoxville, TN 37950-9017



                     LA CENTRAL CLEANING LLC
                     2020 HOWELL MILL RD # 201
                     Atlanta, GA 30318



                     LAMAR COMPANIES
                     PO BOX 96030
                     Baton Rouge, LA 70896



                     LANE MECHANICAL INC.
                     515 INDUSTRIAL WAY NORTH
                     Dallas, GA 30132



                     LAST DAYS OF AUTUMN BREWING
                     808 EAST MAGNOLIA AVE
                     Knoxville, TN 37917



                     LAUREN IANNACO
                     236 ROSS MOORE AVE
                     Charlotte, NC 28205
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 57 of 82


                     LEXINGTON POLICE DEPARTMENT
                     150 EAST MAIN STREET
                     Lexington, KY 40507



                     LEXINGTON RETAIL COMPANY, LLC
                     C/O BAYER PROPERTIES, LLC
                     2222 ARLINGTON AVENUE
                     Birmingham, AL 35205



                     LFUCG
                     150 E MAIIN ST
                     Lexington, KY 40507



                     LIGHT BULB DEPOT
                     PO BOX 410
                     Aurora, MO 65605-0410



                     LINCOIN ROAD PACKAGE STORE
                     2800 LINCOIN ROAD
                     Hattiesburg, MS 39402



                     LIPMAN BROTHERS
                     PO BOX 280300
                     411 GREAT CIRCLE RD
                     Nashville, TN 37228-0300



                     LONDON AMERICAN INSURANCE CO.
                     8401 NORTH CENTRAL EXPRESSSWAY
                     Dallas, TX 75225



                     LONG BEVERAGE
                     10500 WORLD TRADE BLVED
                     Raleigh, NC 27617



                     LOOMIS
                     DEPT 0757 PO BOX 120757
                     Dallas, TX 75312-0757
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 58 of 82


                     LS SCREENING LLC
                     PO BOX 2051
                     Leander, TX 78646



                     LYNN WALL
                     139 NORTH NATCHEZ
                     Madison, MS 39110



                     MALORY FORLITI
                     250 PIEDMONT AVE NE UNIT 1011
                     Atlanta, GA 30308



                     MARCUS COLEMAN
                     1321 8TH ST
                     Pleasant Grove, AL 35127



                     MARSHALL'S LANDSCAPE MAINT LLC
                     19150 HIGHWAY 18
                     Raymond, MS 39154



                     MARY WALLACE
                     6450 POPLAR AVE SUITE 101
                     Memphis, TN 38119



                     MCCARTNEY PRODUCE LLC
                     P.O. BOX 219
                     Paris, TN 38242



                     MECHANICAL SYSTEMS COMPANY LLC
                     3965 OLD GETWELL ROAD
                     Memphis, TN 38118



                     MECKLENBURG COUNTY TAX COLLECT
                     PO BOX 31457
                     Charlotte, NC 28231-1457
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 59 of 82


                     MELISSA LIBBY & ASSOCIATES INC
                     1425 ELLSWORTH INDUSTRIAL BLVD
                     SUITE 10
                     Atlanta, GA 30318



                     MELISSA SKELTON
                     133 CAMDEN LANE
                     Madison, MS 39110



                     MEMPHIS BOTANIC GARDEN FDN
                     750 CHERRY RD
                     Memphis, TN 38117



                     MEMPHIS LIGHT GAS & WATER DIV
                     PO BOX 388
                     Memphis, TN 38145-0388



                     MEMPHIS MADE BREWING
                     768 SOUTH COOPER
                     Memphis, TN 38104



                     MEMPHIS RESTAURANT ASSOCIATION
                     PO BOX 770027
                     Memphis, TN 38177-0027



                     MEMPHIS/SHELBY CO METRO ALARM
                     125 NORTH MAIN ROOM 1B20
                     Memphis, TN 38103



                     METRO COMMUNICATIONS INC
                     PO BOX 13668
                     Jackson, MS 39236-3668



                     METRO FIRE SYSTEMS INC
                     1327 GALLATIN STREET
                     Jackson, MS 39201
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 60 of 82


                     MICHAEL J ANTHONY, IRA
                     4525 COLE AVENUE, APT 1101
                     Dallas, TX 75205



                     MICHAEL S. FORTENBERRY
                     3941 EASTWOOD DRIVE
                     Jackson, MS 39211



                     MICHELLE LAVERTY
                     1796 NELSON AVE
                     Memphis, TN 38114



                     MIMS DISTRIBUTING COMPANY
                     8605 EBENEZER CHURCH RD
                     Raleigh, NC 27617



                     MISSISSIPPI DEPT OF REVENUE
                     PO BOX 1033
                     Jackson, MS 39215



                     MISSISSIPPI ECONOMIC COUNCIL
                     STATE CHAMBER OF COMMERCE
                     PO BOX 23276
                     Jackson, MS 39225-3276



                     MISSISSIPPI MAGAZINE
                     5 LAKELAND CIRCLE
                     PO BOX 16445
                     Jackson, MS 39236



                     MISSISSIPPI SERVICES
                     PO BOX 12847
                     Jackson, MS 39236-2847



                     MOBILE FIXTURE
                     1155 MONTLIMAR DRIVE
                     Mobile, AL 36609
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 61 of 82


                     Moon & Hines, LLC
                     P. O. BOX 3216
                     Ridgeland, MS 39157



                     MOORE'S CARPET CARE
                     PO BOX 365
                     Ridgeland, MS 39158



                     MORRISON AND FOERSTER LLP
                     PO BOX 742335
                     Los Angeles, CA 90074-2335



                     MPE SERVICES LLC
                     7787 HIGHWAY 75
                     Birmingham, AL 35216



                     MS BEES
                     PO BOX 1015
                     Flora, MS 39071



                     NATIONAL DISTRIBUTING CO-ATL
                     1 NATIONAL DR. SW
                     Atlanta, GA 30336



                     NATIONAL FOOD EQUIPMENT SVCS
                     2201 BRENTWOOD ROAD
                     STE 107
                     Raleigh, NC 27604



                     NETWORK BILLING SYSTEMS LLC DB
                     PO BOX 392193
                     Pittsburgh, PA 15251-9193



                     NEXAIR LLC
                     PO BOX 125
                     Memphis, TN 38101-0125
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 62 of 82


                     NOVATECH INC
                     PO BOX 740865
                     Atlanta, GA 30374-0865



                     NUCO2 LLC
                     PO BOX 417902
                     Boston, MA 02241-7902



                     OBSIDIAN PUBLIC RELATIONS LLC
                     493 S MAIN ST
                     SUITE 101
                     Memphis, TN 38103



                     OFF THE DOCK FRESH SEAFOOD
                     PO BOX 18811
                     Memphis, TN 38181



                     OFF THE LOT DETAILING
                     125 AVIAN LN
                     Jackson, MS 39204



                     OGLETREE DEAKINS NASH SMOAK
                     PO BOX 89
                     Columbia, SC 29202



                     ONEPOINT
                     PO BOX 1849
                     Woodstock, GA 30188-1369



                     ORANGE CO. LBD
                     1800 E FRANKLIN
                     NC 28514



                     ORANGE CO. TAX OFFICE-RENEWAL
                     PO BOX 8181
                     Hillsborough, NC 27278
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 63 of 82


                     ORANGE WATER AND SEWER AUTHORI
                     PO BOX 602659
                     Charlotte, NC 28260-2659



                     ORIGIN BANK
                     1101 ROC LANE
                     Ruston, LA 71270



                     ORIGIN BANK
                     Highland Colony Financial Cent
                     1063 Highland Colony Parkway
                     Ridgeland, MS 39157



                     ORIGIN BANK
                     HIGHLAND COLONY FINANCIAL CTR
                     1063 HIGHLAND COLONY PARKWAY
                     Ridgeland, MS 39157



                     ORIGINAL GRIT GIRL
                     PO BOX 3023
                     Oxford, MS 38655



                     OVERTON SQUARE LLC
                     PO BOX 171247
                     Memphis, TN 38187-1247



                     PAINTING AND FAUX FINISHING
                     JARED MCDADE
                     4054 OWEN RD.,
                     Memphis, TN 38122



                     PARTNERS IN EDUCATION
                     1000 NORTH CENTRAL AVENUE
                     Knoxville, TN 37917



                     PAUL BROOKS EASON
                     103 OAKHURST TRAIL
                     Ridgeland, MS 39157
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 64 of 82


                     PAVILION BUILDING LLC
                     PAVILION CENTER C/O EQUITABLE
                     1215 HIGHTOWER TRAIL
                     Atlanta, GA 30350



                     PAYTRONIX SYSTEMS INC
                     80 BRIDGE ST
                     SUITE 400
                     Newton, MA 02458



                     PC CONNECTION SALES CORP
                     PO BOX 536472
                     Pittsburgh, PA 15253-5906



                     PENNINGTON & TRIM ALARM
                     4374 MANGUM DR STE C
                     Flowood, MS 39232



                     PHELPS DUNBAR LLP
                     PO BOX 974798
                     Dallas, TX 75397-4798



                     PHOENIX COMMUNICATIONS CORP
                     6949 APPLING FARMS PKWY
                     SUITE 101
                     Memphis, TN 38133



                     PHOENIX WHOLESALE FOOD SERVICE
                     16 FOREST PARKWAY BUILDING J
                     Forest Park, GA 30297



                     PIAZZA PRODUCE& SPECIALTY FOOD
                     PO BOX 68931
                     Indianapolis, IN 46268-0931



                     PIEDMONT NATURAL GAS
                     PO BOX 660920
                     Dallas, TX 75266-0920
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 65 of 82


                     PINNACLE IMPORTS
                     3075 MORGAN ROAD
                     Bessemer, AL 35022



                     PINNACLE TRUST
                     ATT: JEREMY NELSON
                     101 PORT ST. SUITE 200
                     Madison, MS 39110



                     PIP MARKETING SIGNS PRINT
                     420 CHRISTINE DRIVE
                     Ridgeland, MS 39157



                     PLANTED EARTH INC.
                     3365 MOUNTAINSIDE RD
                     Birmingham, AL 35243



                     PR PRODUCTIONS
                     2625 PIEDMONT
                     RD NE SUITE 56-402
                     Atlanta, GA 30324



                     PREMIER GREASE
                     PO BOX 3535
                     Alpharetta, GA 30023



                     PRIME WINE AND SPIRITS
                     3137 CHESTNUT DRIVE
                     Atlanta, GA 30340



                     PRO KLEEN LLC
                     PO BOX 660284
                     Birmingham, AL 35216



                     PRO TEC FIRE SYSTEMS INC
                     5455 CRESTVIEW RD
                     SUITE 20
                     Memphis, TN 38134
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 66 of 82


                     PSNC ENERGY
                     P O BOX 100256
                     Columbia, SC 29202-3256



                     QUALITY WINE & SPIRITS
                     2279 DEFOOR HILLS ROAD
                     Atlanta, GA 30318-2203



                     QUINLEY & WHITWORTH HONEY
                     720 GRIFFIN ROAD
                     Mason, TN 38049



                     RADIOLOGICAL GROUP, PA 401 (K)
                     412 MAPLE LANE
                     Madison, MS 39110



                     RADIOLOGICAL GROUP, PA 401 (K)
                     25 EASTBROOKE CIRCLE
                     Madison, MS 39110



                     RANKIN COUNTY TAX COLLECTOR
                     JUDY FORTENBERRY
                     211 E GOVERNMENT ST STE B
                     Brandon, MS 39042-3269



                     RAPHAEL SEMMES III
                     PO BOX 16242
                     Jackson, MS 39236-6242



                     RDSTUDIO INC
                     33 LIVINGSTON AVENUE
                     Valhalla, NY 10595



                     REBECCA WARE HALTOM, IRA
                     110 GREEN GLADES
                     Ridgeland, MS 39157
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 67 of 82


                     REBEL HIGH VELOCITY SEWER SERV
                     333 WILMINGTON STREET
                     Jackson, MS 39204



                     REGENCY SUITES HOTEL
                     975 WEST PEACHTREE STREET
                     Atlanta, GA 30309



                     REMCO
                     995 YEAGER PARKWAY
                     Pelham, AL 35124



                     REPUBLIC NATIONAL DISTRIBUTING
                     PO BOX 37100
                     Louisville, KY 40233-7100



                     RESIDENCE INN B'HAM DOWNTOWN
                     821 20TH STREET SOUTH
                     Birmingham, AL 35205



                     RESIDENCE INN CHAPEL HILL
                     101 ERWIN RD CHAPLE HILL
                     Chapel Hill, NC 27514



                     RICHARD A WARREN, IRA
                     103 PIMLICO DRIVE
                     Brandon, MS 39042



                     RICHARD L EATON
                     P.O. BOX 14067
                     Jackson, MS 39236



                     RJ YOUNG COMPANY INC
                     MSC 7511
                     PO BOX 415000
                     Nashville, TN 37241-7511
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 68 of 82


                     ROBERTSON PRODUCE MISSISSIPPI
                     1530 BUSINESS PARK DRIVE
                     Clinton, MS 39056



                     ROBIN C. SELBY RLT
                     1360 PLAYMOOR DRIVE
                     Palm Harbor, FL 34683



                     ROETZEL & ANDRESS, P.A.
                     222 SOUTH MAIN STREET
                     Akron, OH 44308



                     ROGER G. AND JAN E. FOSTER
                     1120 POINTE COVE
                     Brandon, MS 39042



                     ROLLING MEADOWS, LP
                     PO BOX 3216
                     Ridgeland, MS 39157



                     RONALD ROSATI
                     201 FLORIDA ALE
                     Dunedin, FL 34698



                     RONALD ROSATI
                     P. O. BOX 3216
                     Ridgeland, MS 39158



                     ROOFTOP SOLUTIONS
                     2019 CORPORATE LANE SUITE 119
                     Chicago, IL 60653



                     ROYAL CUP COFFEE
                     PO BOX 206011
                     Dallas, TX 75320-6011
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 69 of 82


                     S&S MANAGEMENT GROUP LLC
                     PO BOX 733803
                     Dallas, TX 75373-3803



                     S. RANDY EASTERLING, MD
                     607 TIFFINTOWN ROAD
                     Vicksburg, MS 39183



                     SAFEGUARD BUSINESS SYSTEMS
                     PO BOX 645624
                     Cincinnati, OH 45264-5624



                     SALUS 33 PEACHTREE PLACE
                     c/o NINE 15 MIDTOWN
                     915 WEST PEACHTREE STREET NW
                     Atlanta, GA 30309



                     SAMANAGE USA INC
                     DEPT CH 10719
                     Palatine, IL 60055-0719



                     SAR & ASSOCIATES INC
                     73 WOODSTOCK ROAD
                     Roswell, GA 30075-3560



                     SARD & LEFF LLC
                     3789 ROSWELL ROAD
                     Atlanta, GA 30342



                     SAT/DT, LLC
                     C/O ASHLEY TILLMAN
                     600 JEFFERSON DRIVE
                     Charlotte, NC 28270-5348



                     SAT/DT, LLC
                     C/O SARAH A. TILLMAN
                     600 JEFFERSON DRIVE
                     Charlotte, NC 28270-5143
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 70 of 82


                     SAVANNAH DISTRIBUTING CO INC
                     2860 BANKERS INDUSTRI
                     Atlanta, GA 30360



                     SEAN CHISOLM
                     9755 DOGWWOOD ROAD STE 200
                     Roswell, GA 30075



                     SHERATON CHAPEL HILL
                     ONE EUROPA DRIVE
                     Chapel Hill, NC 27517



                     SHOFFNER KALTHOFF MES INC
                     PO BOX 10048
                     Knoxville, TN 37939-0048



                     SIDNEY P. ALLEN, JR., IRA
                     200 BRAE BURN DRIVE
                     Jackson, MS 39211-1000



                     SIMMONS FARM RAISED CATFISH
                     2628 ERICKSON ROAD
                     Yazoo City, MS 39194



                     SMART CARE EQUIPMENT SOLUTIONS
                     PO BOX 74008980
                     Chicago, IL 60674-8980



                     SMILEY PETE PUBLISHING LLC
                     PO BOX 658
                     Lexington, KY 40588-0658



                     SMITH FIXTURE CO INC
                     257 EAST GEORGIA
                     Memphis, TN 38126
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 71 of 82


                     SNAGAJOB COM INC
                     32978 COLLECTION CENTER DRIVE
                     Chicago, IL 60693-0329



                     SOEFKER SERVICES LLC
                     1568 PANAMA ST
                     Memphis, TN 38108-1919



                     SOUTH CENTRAL AV
                     PO BOX 633497
                     Cincinnati, OH 45263-3497



                     SOUTHERN BEVERAGE CO
                     1939 DAVIS
                     Richland, MS 39218



                     SOUTHERN GLAZER'S OF KY
                     PO BOX 991399
                     Louisville, KY 40269



                     SOUTHERN GLAZERS
                     6290 SHELBY VIEW
                     Memphis, TN 38134



                     SOUTHERN GLAZERS WINE & SPIRIT
                     337 INDUSTRIAL DR
                     Jackson, MS 39209



                     SPECTACULAR FLOORING
                     TIMOTHY PECK
                     2462 GINA DRIVE
                     Pearl, MS 39208



                     SPIRE
                     PO BOX 2224
                     Birmingham, AL 35246-0022
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 72 of 82


                     STACK & MOYER FAMILY HLDG LLC
                     1308 POST DRIVE
                     Bozeman, MT 59715



                     STAN STOUT
                     9755 DOGWOOD RD
                     SUITE 200
                     Roswell, GA 30075



                     STANLEY ENVIRONMENTAL SOLUTION
                     131 MARIPOSA ROAD
                     Stanley, NC 28164



                     STAPLES ADVANTAGE INC
                     PO BOX 105748
                     Atlanta, GA 30348-5748



                     STATE SYSTEMS INC
                     PO BOX 372
                     DEPT 90
                     Memphis, TN 38101



                     STEELE ENTERPRISES LANDSCAPE S
                     PO BOX 1277
                     Olive Branch, MS 38654



                     STERLING INFOSYSTEMS, INC.
                     1 STATE STREET PLAZA, 24TH FL
                     New York, NY 10004



                     STEVEN A ROCKWELL
                     2919 CAVES ROAD
                     Owings Mills, MD 21117



                     STEVEN G. COLLINS
                     101 FAIRVIEW AVENUE
                     Greenville, SC 29601
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 73 of 82


                     STEVEN ROCKWELL
                     40 EAST 89TH STREET APT 4H
                     New York, NY 10128-1216



                     STRATEGIC EQUIPMENT AND SUPPLY
                     PO BOX 654020
                     Dallas, TX 75265-4020



                     SUNRISE PRODUCE JACKSON
                     4229 MICHAEL AVALON ST
                     Jackson, MS 39209



                     SWANI GONZALEZ
                     875 HUNTERHILL DRIVE
                     Roswell, GA 30075



                     SYNERGY
                     PO BOX 2960
                     Madison, MS 39130



                     SYSCO ATLANTA - 684530
                     1000 SYSCO DRIVE
                     Calera, AL 35040



                     SYSCO BIRMINGHAM- 621110
                     1000 SYSCO DRIVE
                     Calera, AL 35040



                     SYSCO CENTRAL ALABAMA
                     1000 Sysco Drive
                     Calera, AL 35040



                     SYSCO CHAPEL HILL 892331
                     PO BOX 96
                     Concord, NC 28026
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 74 of 82


                     SYSCO CHARLOTTE LLC
                     P O BOX 96
                     Attn Cashier
                     Concord, NC 28026



                     SYSCO JACKSON LLC
                     PO BOX 2900
                     Jackson, MS 39207-2900



                     SYSCO KNOXVILLE LLC
                     900 TENNESSEE AVENUE
                     Knoxville, TN 37921-2630



                     SYSCO KNOXVILLE LLC 195891
                     900 TENNESSEE AVENUE
                     Knoxville, TN 37921-2630



                     SYSCO LEXINGTON LLC 233668
                     900 TENNESSEE AVENUE
                     Knoxville, TN 37921-2630



                     SYSCO MEMPHIS
                     4359 BF GOODRICH BLVD
                     Memphis, TN 38118



                     SYSCO MEMPHIS EAST 816355
                     4359 B F GOODRICH
                     Memphis, TN 38118-7306



                     SYSCO OVERTON-741751
                     4359 B.F GOODRICH BLVD
                     Memphis, TN 38118-7306



                     T&S FIRE SECURITY
                     3025 RANDLEMAN ROAD
                     Greensboro, NC 27406
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 75 of 82


                     TAYLOR ENGLISH DUMA LLP
                     1600 PARKWOOD CIRCLE
                     SUITE 400
                     Atlanta, GA 30339



                     TEA & COFFEE AMERICA
                     1070 LINDBERGH DRIVE
                     Beaumont, TX 77707



                     TECH 24-COMMERCIAL FOODSERVICE
                     PO BOX 638959
                     Cincinnati, OH 45263-8959



                     TENNESSEE ALCOHOLIC BEV COMM'N
                     DAVY CROCKETT TOWER
                     3RD FLOOR, 500 JAMES ROBERTSON
                     Nashville, TN 37243



                     TENNESSEE DEPT OF REVENUE
                     ANDREW JACKSON ST OFFICE BLDG
                     500 DEADERICK ST
                     Nashville, TN 37242-1100



                     THE DISH OUTLET INC
                     242B BIG RUN ROAD
                     Lexington, KY 40503



                     THE DOOR DOCTORS INC
                     652 CORT CIRCLE NE
                     Birmingham, AL 35215



                     THE DRAINAGE SOLUTION COMPANY
                     PO BOX 67
                     Elm City, NC 27822



                     THE FLATEMAN ROTHMAN LAW FIRM
                     500 FIFTH AVENUE, SUITE 2400
                     New York, NY 10110
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 76 of 82


                     THE FLOWER GIRLS
                     2460 MEADOWBROOK ROAD
                     Jackson, MS 39211



                     THE HILLER COMPANIES
                     PO BOX 935434
                     Atlanta, GA 31193-5434



                     THE ICEBOX
                     700 LAKE AVENUE
                     Atlanta, GA 30307



                     THE KERNER FAMILY 944 CANTON L
                     90 CLIFFSIDE CROSSING
                     Atlanta, GA 30350



                     THE KITCHEN GUYS LLC
                     1181 MILLBRIDGE LANE
                     Memphis, TN 38120



                     THE O'KEEFE GROUP INC
                     17 BANK STREET
                     PO BOX 1240
                     Attleboro, MA 02703



                     THEODORE STAPLETON
                     2802 PACES FERRY ROAD, SE
                     SUITE 100-B
                     Atlanta, GA 30339



                     THROWER ELECTRIC INC
                     165 BOBBY BOSS DR
                     Loganville, GA 30052



                     TIM J ANTIGNANE
                     2004 CALIBRE CREEK PKWY
                     Roswell, GA 30076
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 77 of 82


                     TIME WARNER CABLE
                     PO BOX 70872
                     Charlotte, NC 28272-0872



                     TIME WARNER CABLE
                     PO BOX 1060
                     Carol Stream, IL 60132-1060



                     TIMOTHY ANTIGNANE
                     622 DULING AVE
                     SUITE 106
                     Jackson, MS 39211-6000



                     TITANS ELECTRICAL INC
                     8421 OLD BROWNSVILLE RD
                     Arlington, TN 38002



                     TODD HINES
                     P. O. BOX 3216
                     Ridgeland, MS 39158



                     TOTAL EQUIPMENT MAIN CO INC
                     550 PEARL PARK PLAZA
                     Pearl, MS 39208



                     TOTAL MAINTENANCE & CONSTR
                     5810 WILLOW SPRINGS DR
                     Millington, TN 38053



                     TOWN OF CHAPEL HILL
                     C/O FIRE RECOVERY USA, LLC
                     PO BOX 935667
                     Atlanta, GA 31193-5667



                     TOWNEPLACE SUITES KNOXVILLE
                     205 LANGLEY PLACE
                     Knoxville, TN 37922-2352
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 78 of 82


                     TOWNEPLACE SUITES MARRIOTT
                     500 WILDWOOD CIRCLE N
                     Birmingham, AL 35209



                     TRAMONTE & SONS LLC
                     3850 WELDEN DR
                     Lebanon, OH 45036



                     TRI-TECH PRESSURE WASHING INC
                     120 RIVERS EDGE WAY
                     Lancaster, KY 40444



                     TRIANGLE REFRIGERATION SERVICE
                     739 PERSHING RD
                     Raleigh, NC 27608



                     TRIPLE C DISTRIBUTING COMPANY
                     PO BOX 10068
                     Knoxville, TN 37939-0068



                     TRITEX SERVICES
                     PO BOX 962
                     Trenton, GA 30752



                     TROY BOWENS
                     2551 ELMS COURT APT 4
                     Memphis, TN 38128



                     TRYON
                     4701 STOCKHOLM CT
                     Charlotte, NC 28273-5901



                     ULTIMATE DISTRIBUTORS
                     1376 HILLS PI NW
                     Atlanta, GA 30318
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 79 of 82


                     UNISHIPPERS INC
                     3337 NORTH HULLEN ST SUITE 300
                     Metairie, LA 70002



                     UNITED DAIRY FARMERS, INC.
                     3955 MONTGOMERY ROAD
                     Cincinnati, OH 45212



                     UNITED DISTRIBUTORS INC
                     5500 UNITED DRIVE
                     Smyrna, GA 30082



                     UNITED STATES TREASURY
                     PO BOX 9941, STOP 6552
                     Ogden, UT 84409-0941



                     UNITED-JOHNSON BROTHERS OF ALA
                     6000 GREENWOOD PKWY, STE 100
                     Bessemer, AL 35022



                     US ASSURE INC
                     PO BOX 935597
                     Atlanta, GA 31193-5597



                     VALLEY PRODUCE INC
                     7130 SMALL CREEK WAY
                     Powell, TN 37849



                     VISUAL RENAISSANCE PHOTO.
                     945 COLLEGE PLACE CT
                     Kennesaw, GA 30144



                     WAVERLY RETAIL LLC
                     301 S COLLEGE ST
                     SUITE 2800
                     Charlotte, NC 28202-6021
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 80 of 82


                     WEBBMASON MARKETING
                     PO BOX 62414
                     Baltimore, MD 21264-2414



                     WELLS FARGO
                     PO BOX 6434
                     Carol Stream, IL 60197-6434



                     WELLS FARGO FINANCIAL LEASING
                     PO BOX 10306
                     Des Moines, IA 50306-0306



                     WEST TENNESSEE CROWN DIST CO
                     7625 APPLING CENTER DRIVE
                     Memphis, TN 38133-5069



                     WESTERMAN, HATTORI, ET AL. LLP
                     1250 CONNECTICUT AVE N.W.
                     SUITE 700
                     Washington, DC 20036



                     WHALEY FOOD SERVICE
                     PO BOX 615
                     Lexington, SC 29071



                     WHEATON FOUNDATION
                     P.O. BOX 14067
                     Jackson, MS 39236



                     WIER BOERNER ARCHITECTURE PLLC
                     2727 OLD CANTON RD
                     STE. 200
                     Jackson, MS 39216



                     WILSON & WILSON IRRIGATION
                     2610 LAKELAND DRIVE
                     Flowood, MS 39232
Case 19-61688-wlh   Doc 1   Filed 07/30/19 Entered 07/30/19 13:02:30   Desc Main
                            Document     Page 81 of 82


                     WILSON SAFE COMPANY
                     PO BOX 5310
                     3031 ISLAND AVE
                     Philadelphia, PA 19142



                     WISELY INC
                     120 WEST WASHINGTON
                     SUITE G 2ND FLOOR
                     Ann Arbor, MI 48104



                     WORLD SPICE INC
                     217 DAMERON AVENUE
                     Knoxville, TN 37917



                     XCELERATE NETWORKS
                     3108 6TH AVENUE SOUTH
                     Birmingham, AL 35233



                     XTREEM CLEAN
                     9604 CHI CHI LANE
                     Arlington, TN 38002



                     YELP INC
                     140 NEW MONTGOMERY ST
                     9TH FLOOR
                     San Francisco, CA 94105



                     ZURICH NORTH AMERICA
                     PO BOX 4664
                     Carol Stream, IL 60197-4664
             Case 19-61688-wlh                       Doc 1           Filed 07/30/19 Entered 07/30/19 13:02:30              Desc Main
                                                                     Document     Page 82 of 82



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Eat Here Brands LLC                                                                            Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Eat Here Brands LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Al Roberts
 4501 I55 North, Suite 221
 Jackson, MS 39212
 Bill Latham
 4500 I55 North, Suite 221
 Jackson, MS 39211
 Mike Stack
 905 La Roche' Court
 Ridgeland, MS 39157




 None [Check if applicable]




 July 30, 2019                                                         /s/ Darryl S. Laddin
 Date                                                                  Darryl S. Laddin 460793
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Eat Here Brands LLC
                                                                       Arnall Golden Gregory LLP
                                                                       171 17th Street NW
                                                                       Suite 2100
                                                                       Atlanta, GA 30363-1031
                                                                       (404) 873-8500 Fax:(404) 873-8121
                                                                       darryl.laddin@agg.com




Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
